DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/27/2019 is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claims 2-8 are rejected due to dependency upon Claim 1
The phrase "as necessary" in claim 5 is a phrase which renders the claim indefinite.  The “as necessary” makes it unclear whether the repetition of steps (e), (f), (g) and (h) is required or not, the language does not clarify whether the “as necessary” applies to the repetition in general or to the specific number of repetitions performed, and there is no condition set by which a necessary number of repetitions may be discerned, therefore, a person having ordinary skill in the art would not be reasonably apprised of the scope of the invention. The phrase “as necessary” will be interpreted as the repetition being optional.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaneko et al. (US-20120267013-A1), hereinafter Kaneko, in view of Ito et al. (US-20160160321-A1), hereinafter Ito.
Regarding Claim 1, Kaneko teaches a method of producing copper alloy sheet material ([0001]) having a composition comprising that shown in Table 1.
Table 1
Element
Claim
Kaneko
Citation
Relationship
Ti
1.5-4.3
0.005-2
[0028]
Overlapping
Ni
0.05-1
0.5-5
[0027]
Overlapping
Inevitable impurities (Sn, Co, Fe, Mn, Cr, Zn, Si, Zr, V and P)
0.8 or less
Co: 0.5-5Si: 0.1-1.5
Sn, Zn, Mn, P, Cr, Fe, Zr: 0.005-2
[0027]-[0028]
Overlapping


In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).
Kaneko further teaches the production of the copper alloy sheet material comprising the steps shown in Table 2.
Table 2
Claim element
Kaneko
Citation
Relationship
Melting and casting to obtain a slab
Melting and casting to obtain an ingot
[0062]
Table A
Equivalent
Hot working at 750 to 1000˚C for 1 to 5 hours
Homogenization heat treatment at 700 to 1020˚C for 10 minutes to 10 hours and hot rolling from the solid solution temperature +30 to 1020˚C
[0032] [0062]
Table A
Encompassing
Primary cold working at a cold rolling reduction ratio or 

[0062]
Table A
Within
Intermediate heat treatment at 650 to 780˚C for 5 to 5000 seconds 
Heat treatment at 600 to 900˚C for 10 seconds to 5 minutes
[0062]
Table A
Overlapping
Secondary cold working at a cold rolling reduction ratio or cold working ratio of 50% or higher
Cold working at a working ratio of 5 to 55%
[0062]
Table A
Overlapping
Solution heat treatment at 750 to 1000˚C for 1 to 300 seconds
Solution heat treatment at 750 to 1000˚C for 5 seconds to 1 hour
[0062]
Table A
Overlapping
Aging treatment at 350 to 600˚C for 1 to 20 hours
Aging precipitation heat treatment at 350 to 600˚C for 5 minutes to 20 hours
[0062]
Table A
Overlapping
Final cold working at a cold rolling reduction ratio or cold working ratio of 5 to 70%
Finish rolling at a working ratio of 2 to 45%
[0062]
Table A
Overlapping
Stress relief treatment at 300 to 700˚C for 2 to 3000 seconds
Temper annealing at 300 to 700˚C for 10 seconds to 2 hours
[0062 Table A
Overlapping

	
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).
Kaneko does not explicitly teach the claimed quenching following the intermediate heat treatment or the claimed copper alloy material satisfying a range of 1 < I(220)/Iintermetallic compound(200) + I(200) < 4.5 in terms of a relationship between intensities of X-ray diffraction peaks of (200) and (220) crystal planes corresponding to main peaks of the copper alloy material and an X-ray diffraction peak intensity of an intermetallic compound (200) crystal plane of (cu, Ni)-Ti in an XRD crystal structure analysis.

It would have been obvious to a person having ordinary skill in the art to have applied the quenching following the intermediate heat treatment of Ito to the method according to Kaneko in order to beneficially form a supersaturated solid solution as discussed above.
Examiner notes that according to [0061] of the instant specification, the claimed copper alloy material satisfying a range of 1 < I(220)/Iintermetallic compound(200) + I(200) < 4.5 in terms of a relationship between intensities of X-ray diffraction peaks of (200) and (220) crystal planes corresponding to main peaks of the copper alloy material and an X-ray diffraction peak intensity of an intermetallic compound (200) crystal plane of (cu, Ni)-Ti in an XRD crystal structure analysis may be obtained when the conditions for the intermediate heat treatment process are all satisfied.
Since Kaneko as modified by Ito discloses the claimed copper alloy composition and all the steps of the intermediate heat treatment process, a person having ordinary skill in the art would have expected the copper alloy of Kaneko as modified by Ito to have exhibited the claimed copper alloy material satisfying a range of 1 < I(220)/Iintermetallic compound(200) + I(200) < 4.5 in terms of a relationship between intensities of X-ray diffraction peaks of (200) and (220) crystal planes corresponding to main peaks of the copper alloy material and an X-ray diffraction peak intensity of an intermetallic compound (200) crystal plane of (cu, Ni)-Ti in an XRD crystal structure analysis.


Kaneko does not explicitly disclose the claimed copper alloy material having a tensile strength of 950 MPa or more or satisfying R/t ≤ 1.5(180˚) in both a rolling direction and a direction perpendicular to the rolling direction.
	Examiner notes that according to [0078] of the instant specification, the claimed copper alloy material having a tensile strength of 950 MPa or more and satisfying R/t ≤ 1.5(180˚) in both a rolling direction and a direction perpendicular to the rolling direction is obtained when the (Cu, Ni)-Ti intermetallic compounds appearing in a reflection electron image having an area of 1000 µm2 is 800 or more and the size thereof is 500 nm or less. Additionally according to [0060] of the instant specification, quenching being performed following the intermediate heat treatment is required to satisfy the high strength and bendability.
	Kaneko teaches the copper alloy sheet material having fine Ti-Ni precipitates with a size of 50 to 500 nm ([0059]) which is within the specification’s (Cu, Ni)-Ti intermetallic compounds appearing … and the size thereof is 500 nm or less. 
	Kaneko does not explicitly teach the specification’s (Cu, Ni)-Ti intermetallic compounds appearing in a reflection electron image having an area of 1000 µm2 is 800 or more.
	Since Kaneko as modified by Ito teaches the copper alloy sheet material having excellent mechanical strength and excellent bending properties and further discloses the claimed copper alloy composition and all the steps of the intermediate heat treatment process including the quenching being performed following the intermediate heat treatment, a person having ordinary skill in the art would have expected the copper alloy of Kaneko as modified by Ito to have exhibited the specification’s (Cu, Ni)-Ti intermetallic compounds appearing in a reflection electron image having an area of 1000 µm2 is 

	Regarding Claim 3, Kaneko as modified by Ito teaches the claim elements discussed above. Kaneko further teaches the copper alloy sheet material exhibiting an average grain size of 10 to 60 µm following the solution treatment ([0113]) which overlaps the claimed product obtained through the quenching after the intermediate heat treatment in the step (d) is observed, a structure of a cross section of the product parallel to a rolling direction has an average crystal grain size of 30 µm or less.
	Kaneko does not explicitly disclose the claimed number of (Cu, Ni)-Ti intermetallic compounds appearing in a reflection electron image having an area of 1000 µm2 is 50 or less, and a size of the intermetallic compounds is less than or equal to 3 µm when a product obtained through the quenching after the intermediate heat treatment in the step (d) is observed.
	Examiner notes that according to [0060] of the instant specification, if quenching is not performed after the intermediate heat treatment, a large amount of precipitates is produced in the process of cooling the product to room temperature after the heat treatment, and accordingly it is not possible to satisfy both high strength and bendability with the final product as further discussed in [0062] of the instant specification.
	Since Kaneko as modified by Ito teaches the copper alloy sheet material having an overlapping composition as well as the processing steps (a) through (d) including the quenching following the intermediate heat treatment as discussed above, a person having ordinary skill in the art would have expected the copper alloy sheet material of Kaneko as modified by Ito to have exhibited the claimed number of (Cu, Ni)-Ti intermetallic compounds appearing in a reflection electron image having an area of 1000 µm2 is 50 or less, and a size of the intermetallic compounds is less than or equal to 3 µm when a 

	Regarding Claim 4, Kaneko as modified by Ito teaches the claim elements as discussed above. As discussed above, Kaneko teaches the copper alloy sheet material having fine Ti-Ni precipitates with a size of 50 to 500 nm ([0059]) which is within the claimed (Cu, Ni)-Ti intermetallic compounds appearing … and a size of the intermetallic compounds is less than or equal to 500 nm. As discussed above, a person having ordinary skill in the art would have expected the copper alloy of Kaneko as modified by Ito to have exhibited the claimed (Cu, Ni)-Ti intermetallic compounds appearing in a reflection electron image having an area of 1000 µm2 is greater than or equal to 800.
	Kaneko does not explicitly disclose an average crystal grain size is less than or equal to 30 µm in a structure of a cross section of the finally obtained copper alloy material parallel to a rolling direction.
	Since Kaneko as modified by Ito teaches the copper alloy sheet material comprising the claimed copper alloy composition and all the steps of the processing, a person having ordinary skill in the art would expect the copper alloy sheet material of Kaneko as modified by Ito to exhibit the claimed average crystal grain size is less than or equal to 30 µm in a structure of a cross section of the finally obtained copper alloy material parallel to a rolling direction.

	Regarding Claim 5, Kaneko as modified by Ito teaches the claim elements as discussed above. Since there is no benchmark by which the optional repetition may be determined to be necessary, the repetition may be determined to be not necessary. Kaneko as modified by Ito does not teach the repetition of processing which would constitute steps (e) and (f) which is within the claimed optional repetition of steps (e), (f), (g) and (h) twice to five times.



	Regarding Claim 8, Kaneko as modified by Ito teaches the claim elements as discussed above. 
Kaneko teaches the production method of the copper alloy sheet material resulting in a sheet material ([0063]) which comprises the plate portion of the claimed producing a plate, a rod, or pipe after the stress relief treatment.




Allowable Subject Matter
Claim 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The invention of claim 7 is the method according to claim 1, further comprising performing tin, silver, or nickel plating after the stress relief treatment.
Kaneko as modified by Ito is the closest prior art of record. Kaneko as modified by Ito teaches the claim elements of the method according to claim 1 as discussed above and Ito further discloses plating the copper alloy material with tin ([0125]) but does not provide motivation to apply the tin plating to the copper alloy sheet material of Kaneko, and Ito further does not specify when in the processing the tin plating is to occur merely stating it may be formed “meanwhile” ([0125]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB J GUSEWELLE whose telephone number is (571)272-1065.  The examiner can normally be reached on M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACOB JAMES GUSEWELLE/Examiner, Art Unit 1734                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736